Exhibit 10.01

 

FIFTH AMENDMENT TO CREDIT AGREEMENT

 

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is made and entered
into as of this 29th day of March, 2005, among Caraustar Industries, Inc., a
North Carolina corporation (“Caraustar”), and each Subsidiary of Caraustar
listed on the signature pages hereto as a “Borrower” (Caraustar and each such
Subsidiary, individually, a “Borrower”, and, collectively, “Borrowers”), and
each Subsidiary of Caraustar listed on the signature pages hereto as a
“Guarantor” (each such Subsidiary, individually, a “Guarantor”, and,
collectively, “Guarantors”; Borrowers and Guarantors, collectively, “Obligors”),
the Lenders party to this Amendment (the “Lenders”), and Bank of America, N.A.,
as Agent for the Lenders (the “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, Borrowers, Guarantors, the Lenders and the Agent entered into that
certain Credit Agreement, dated as of June 24, 2003, pursuant to which the
Lenders agreed to make certain loans to Borrowers (as amended, modified,
supplemented and restated from time to time, the “Credit Agreement”); and

 

WHEREAS, Borrowers, Guarantors, the Lenders and the Agent desire to enter into
this Amendment for the purpose of amending the Credit Agreement in certain
respects.

 

NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1. All capitalized terms used herein and not otherwise expressly defined herein
shall have the respective meanings given to such terms in the Credit Agreement.

 

2. The Credit Agreement is amended (effective as of March 1, 2005) by deleting
the first sentence of Section 2.5 and replacing it with the following;

 

On the first day of each month, and on the Termination Date, the Borrowers agree
to pay to the Agent, for the account of the Lenders, in accordance with their
respective Pro Rata Shares, an unused line fee (the “Unused Line Fee”) equal to
three-eighths of one percent (0.375%) per annum times the amount by which the
Maximum Revolver Amount exceeded the sum of the average daily outstanding amount
of Revolving Loans and the average daily undrawn face amount of outstanding
Letters of Credit, during the immediately preceding month or shorter period if
calculated for the first month hereafter or on the Termination Date.

 

3. The Credit Agreement is amended by deleting the reference to “$5,000,000”
contained in clause (e) of Section 7.9 and replacing it with “$15,000,000”.

 



--------------------------------------------------------------------------------

4. The Credit Agreement is amended (effective as of March 1, 2005) by deleting
the definition of “Applicable Margin” in Annex A and replacing it with the
following:

 

“Applicable Margin” means, through the first adjustment date, (i) minus 0.25%
with respect to Base Rate Loans and all other Obligations (other than LIBOR Rate
Loans), and (ii) 1.50% with respect to LIBOR Rate Loans. The Applicable Margin
will be adjusted quarterly as follows:

 

(a) If (i) Available Cash as of the last day of a fiscal quarter of the
Borrowers exceeds the Aggregate Revolver Outstandings as of the last day of such
fiscal quarter, and (ii) the average Available Cash as of the last day of each
fiscal month ended during such fiscal quarter exceeds the Aggregate Revolver
Outstandings as of the last day of such fiscal quarter, then the Applicable
Margin shall be set at (A) minus 0.25% with respect to Base Rate Loans and all
other Obligations (other than LIBOR Rate Loans), and (B) 1.50% with respect to
LIBOR Rate Loans.

 

(b) If the requirements set forth in clause (a) above are not met for a fiscal
quarter, then the Applicable Margin shall be determined by reference to
Availability as follows:

 

(i) if (A) average daily Availability during a fiscal quarter is equal to or
greater than $30,000,000, and (B) Availability as of the last day of such fiscal
quarter is equal to or greater than $30,000,000, then the Applicable Margin
shall be set at (A) 0.0% with respect to Base Rate Loans and all other
Obligations (other than LIBOR Rate Loans), and (B) 1.75% with respect to LIBOR
Rate Loans; and

 

(ii) if (A) average daily Availability during a fiscal quarter is less than
$30,000,000, or (B) Availability as of the last day of such fiscal quarter is
less than $30,000,000, then the Applicable Margin shall be set at (A) 0.25% with
respect to Base Rate Loans and all other Obligations (other than LIBOR Rate
Loans), and (B) 2.00% with respect to LIBOR Rate Loans.

 

All adjustments in the Applicable Margin shall be implemented quarterly on a
prospective basis on the 5th Business Day of the calendar month following each
fiscal quarter end. The Borrowers shall deliver to the Agent such information as
the Agent may deem necessary to establish the Applicable Margin including, if
requested by the Agent, a certificate signed by a Responsible Officer setting
forth in reasonable detail the basis for the continuance of, or any change in,
the Applicable Margin. If a Default or Event of Default has occurred and is
continuing at the time any reduction in the Applicable Margin is to be
implemented, no reduction may occur until the first day of the first calendar
month following the date on which such Default or Event of Default is waived or
cured.

 

5. The parties hereto acknowledge that the notice address of the Agent and Bank
has been changed to the following:

 

Bank of America, N.A.

300 Galleria Parkway NW

Suite 800

 

-2-



--------------------------------------------------------------------------------

Atlanta, Georgia 30339

Attention: Walter Shellman

Telecopy No.: 770-857-2947

 

6. To induce the Agent and the Lenders to enter into this Amendment, Borrowers
and Guarantors hereby represent and warrant that, as of the date hereof, there
exists no Default or Event of Default under the Credit Agreement.

 

7. Borrowers and Guarantors hereby restate, ratify, and reaffirm each and every
representation and warranty heretofore made by each of them under or in
connection with the execution and delivery of the Credit Agreement, as modified
hereby, and the other Loan Documents, as fully as though such representations
and warranties had been made on the date hereof and with specific reference to
this Amendment, except to the extent that any such representation or warranty
relates solely to a prior date.

 

8. Except as expressly set forth herein, the Credit Agreement and the other Loan
Documents shall be and remain in full force and effect as originally written,
and shall constitute the legal, valid, binding and enforceable obligations of
Borrowers and Guarantors to the Agent and the Lenders.

 

9. Borrowers agree to pay on demand all reasonable costs and expenses of the
Agent in connection with the preparation, execution, delivery and enforcement of
this Amendment and all other Loan Documents and any other transactions
contemplated hereby, including, without limitation, the reasonable fees and
out-of-pocket expenses of legal counsel to the Agent.

 

10. Borrowers and Guarantors agree to take such further action as the Agent
shall reasonably request in connection herewith to evidence the agreements
herein contained.

 

11. This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same instrument.

 

12. This Amendment shall be binding upon and inure to the benefit of the
successors and permitted assigns, and legal representatives and heirs, of the
parties hereto.

 

13. This Amendment shall be governed by, and construed in accordance with, the
laws of the State of Georgia.

 

[SIGNATURES BEGIN ON NEXT PAGE]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Agreement on the date
first above written.

 

BORROWERS:       CARAUSTAR INDUSTRIES, INC.             By:  

/s/ Ronald J. Domanico

               

Ronald J. Domanico, Senior Vice President

       

CARAUSTAR CUSTOM PACKAGING

GROUP, INC.

            By:  

/s/ Ronald J. Domanico

               

Ronald J. Domanico, Vice President

       

CARAUSTAR RECOVERED FIBER

GROUP, INC.

            By:  

/s/ Ronald J. Domanico

               

Ronald J. Domanico, Vice President

       

CARAUSTAR INDUSTRIAL AND

CONSUMER PRODUCTS GROUP, INC.

            By:  

/s/ Ronald J. Domanico

               

Ronald J. Domanico, Vice President

        CARAUSTAR MILL GROUP, INC.             By:  

/s/ Ronald J. Domanico

               

Ronald J. Domanico, Vice President

        SPRAGUE PAPERBOARD, INC.             By:  

/s/ Ronald J. Domanico

               

Ronald J. Domanico, Vice President

GUARANTORS:       PBL INC.             By:  

/s/ Ronald J. Domanico

               

Ronald J. Domanico, Vice President

 



--------------------------------------------------------------------------------

GYPSUM MGC, INC. By:  

/s/ Ronald J. Domanico

   

Ronald J. Domanico, Vice President

McQUEENEY GYPSUM COMPANY By:  

/s/ Ronald J. Domanico

   

Ronald J. Domanico, Vice President

CARAUSTAR, G.P.     By:  

CARAUSTAR INDUSTRIES, INC.,

general partner

       

By:

 

/s/ Ronald J. Domanico

           

Ronald J. Domanico,

Senior Vice President

    By:  

CARAUSTAR INDUSTRIAL AND

CONSUMER PRODUCTS GROUP,

INC., general partner

       

By:

 

/s/ Ronald J. Domanico

           

Ronald J. Domanico,

Vice President

McQUEENEY GYPSUM COMPANY, LLC     By:  

McQUEENEY GYPSUM COMPANY,

sole member

       

By:

 

/s/ Ronald J. Domanico

           

Ronald J. Domanico, Vice President

RECCMG, LLC     By:  

CARAUSTAR MILL GROUP, INC.,

sole member

       

By:

 

/s/ Ronald J. Domanico

           

Ronald J. Domanico, Vice President

 



--------------------------------------------------------------------------------

            FEDERAL TRANSPORT, INC.             By:  

/s/ Ronald J. Domanico

               

Ronald J. Domanico, Vice President

            AUSTELL HOLDING COMPANY, LLC                

By:

 

CARAUSTAR INDUSTRIES, INC.,

sole member

                    By:  

/s/ Ronald J. Domanico

                       

Ronald J. Domanico, Senior Vice President

            CAMDEN PAPERBOARD CORPORATION             By:  

/s/ Ronald J. Domanico

               

Ronald J. Domanico, Vice President

            CHICAGO PAPERBOARD CORPORATION             By:  

/s/ Ronald J. Domanico

               

Ronald J. Domanico, Vice President

            HALIFAX PAPER BOARD COMPANY, INC.             By:  

/s/ Ronald J. Domanico

               

Ronald J. Domanico, Vice President

           

CARAUSTAR CUSTOM PACKAGING

(MARYLAND), INC.

            By:  

/s/ Ronald J. Domanico

               

Ronald J. Domanico, Vice President

LENDERS:       BANK OF AMERICA, N.A.             By:  

/s/ Walter T. Shellman

                Walter T. Shellman, Vice President

 



--------------------------------------------------------------------------------

       

MERRILL LYNCH CAPITAL, a division of

Merrill Lynch Business Financial Services Inc.

           

By:

 

/s/ Troy A. Oder

               

Name:

 

Troy A. Oder

               

Title:

 

Vice President

        THE CIT GROUP/BUSINESS CREDIT, INC.            

By:

 

/s/ John McIntyre

               

Name:

 

John McIntyre

               

Title:

 

Vice President

AGENT:       BANK OF AMERICA, N.A.            

By:

 

/s/ Walter T. Shellman

                Walter T. Shellman, Vice President

 